Citation Nr: 0526983	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased disability rating evaluation for 
post-traumatic stress disorder, currently evaluated at 50 
percent.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, in which the RO continued the 
assignment of a 30 percent disability rating evaluation for 
post-traumatic stress disorder.  The veteran expressed 
disagreement with the rating evaluation, and in a January 
2004 rating decision, the RO increased the rating evaluation 
to 50 percent effective November 6, 2002.  The veteran, who 
had active service from November 1967 to June 1969, continued 
to express disagreement with the evaluation assigned and 
appealed to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.

In a July 2005 informal hearing presentation, the veteran's 
representative appears to be raising the issue of entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disability.  This 
matter is referred to the RO for appropriate action.  

REMAND

A preliminary review of the record with regard to the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) discloses a need for further 
development prior to final appellate review.  The record 
shows that the veteran has a history of alcohol abuse.  In 
this regard, a rating decision dated in April 2002 originally 
granted service connection for PTSD.  The rating decision was 
based upon, among other things, a February 2002 VA 
examination that noted the veteran's drinking history of 
twelve beers a day.  The examiner noted that while the 
veteran denied psychiatric problems with depression and 
anxiety, he appeared very depressed and tense.  He opined 
that the veteran in fact had PTSD and problems with alcohol.  

In December 2002, the veteran underwent another VA 
examination in which he was diagnosed with chronic, moderate 
PTSD.  In September 2003, a vocational rehabilitation 
counselor submitted a letter to the file, reporting (without 
explanation) that it was not feasible for the veteran to 
participate in a program of vocational rehabilitation 
services.  

In October 2004, the veteran was afforded another VA 
examination for purposes of an increased rating evaluation.  
At that time, the veteran reported chronic insomnia that he 
attempted to treat with drinking.  He reported persistent 
nightmares, increasing anger, startle response, 
hypervigilance, difficulty trusting others, isolative 
behavior, and "shadows of people out of the corner of [his] 
eyes."  He described these symptoms as constant.  He stated 
that he avoided all social activity but continued to battle 
alcoholism and that he had used alcohol since 1969 because of 
his sleep problems and nightmares.  The veteran was diagnosed 
with PTSD, occupational problems and economic problems.  The 
examiner noted that the veteran did not have difficulty 
performing activities of daily life but he was unable to 
establish and maintain effective work and social 
relationships because of the effects of his PTSD and 
alcoholism.  He also had difficulty understanding complex 
commands because he appeared to have mild memory deficits 
that might be due to a long history of alcoholism.  

In a February 2005 statement, the veteran's representative 
submitted that the rating evaluation should be increased to 
70 percent based upon the evidence of the veteran's alcohol 
dependency and that alcohol has been used to alleviate the 
veteran's PTSD.  The representative asserted that the 
veteran's alcohol dependency should be service connected as a 
disability secondary to the veteran's PTSD or because it 
exacerbates the veteran's PTSD, therefore entitling the 
veteran to a higher rating evaluation.

A veteran can receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, his service-connected disability.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order).  In this regard, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute, as noted, does permit compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  The 
Federal Circuit stressed, however, VA must determine whether 
the alcohol or drug abuse disability was actually caused by 
the service-connected disability or whether it was the result 
of willful misconduct and not the result of the service-
connected disability.  The underlying question is medical in 
nature and should be developed to allow for informed 
appellate review.  Thus, in view of the foregoing, the Board 
will remand the case for a VA examination that addresses such 
a possible connection between PTSD and alcohol dependence in 
more detail.

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  
The Board will remand this case for an initial determination 
by the RO on the issue of whether the veteran's alcohol 
dependency is secondary to, or a symptom of, his service-
connected PTSD.  The case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran if further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should obtain any available VA 
vocational rehabilitation file and ensure 
that such file is associated with the 
record on appeal.  

2.  The veteran should be scheduled for 
appropriate VA examination to ascertain 
the relationship, if any, between alcohol 
abuse and the veteran's service-connected 
PTSD.  It is imperative that the claims 
file be made available to the examiner in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that alcohol abuse is caused by or is a 
symptom of the veteran's PTSD.  A 
complete rationale should be offered for 
all opinions and conclusions expressed.

3.  The RO should adjudicate the claim 
for service connection for alcohol 
dependence, secondary to the service-
connected PTSD.  Notice of the 
determination, and his appellate rights, 
should be provided to the veteran and his 
representative.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If it is 
concluded that alcohol dependence/abuse 
is a symptom of the service-connected 
PTSD, the RO should consider this in 
rating the PTSD.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


